Martin, J.
The plaintiff complains, that the defendant took possession of eighteen mules and two horses the property of himself, and the deceased, for which he claims judgment. The defendant pleaded the general issue, and averred, that the animals were his property. There was judgment of nonsuit, and the plaintiff has appealed. The evidence, by documents and witnesses, is voluminous and contradictory. The judgment informs us, that the District Court was unable to decide on the ownership of the property in controversy, and that in the state of uncertainty in which the evidence left the case there was no other way of deciding it, but by ordering a nonsuit. We are not able to do more.

Judgment affirmed.